Citation Nr: 1617598	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-01 040	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected bilateral hearing loss, currently noncompensable.

2.  Entitlement to a higher initial rating for service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy, currently noncompensable.

3.  Entitlement to a higher initial rating for service-connected left shoulder surgical scars, currently noncompensable.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to March 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the of Benefits Delivery at Discharge (BDD) unit of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Service connection was granted and initial noncompensable (0 percent) ratings were assigned for bilateral hearing loss, left shoulder dislocation status post left arthroscopic capsulorrhaphy, and left shoulder surgical scars therein.  The Veteran appealed each of these determinations.  In April 2012, he testified before the undersigned at a hearing held in Washington, D.C.  The Board remanded this matter for additional development in October 2012.  Based upon review of the claims file, the Board can proceed with adjudication at this time.  

In its October 2012 remand, the Board noted that the Veteran had raised the issue of entitlement to service connection for tinnitus at his April 2012 hearing.  The Board then indicated that it did not have jurisdiction over this issue because it had not yet been adjudicated by the agency of original jurisdiction (AOJ).  It accordingly was referred to the AOJ, which in this case is the RO, for appropriate action.  Review of the claims file at this time reveals that this referral subsequently was acknowledged.  However, adjudication still has not occurred.  The Board therefore once again refers the aforementioned issue to the AOJ/RO for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran's pure tone threshold averages and, where available, his speech discrimination percentages correspond to no worse than auditory acuity level II in his poorer right ear and level I for his better left ear.
2.  The Veteran's left arm motion is limited, but not to at shoulder level or worse.

3.  Regardless of whether there are three or four, the Veteran's left shoulder surgical scars are superficial and have a total area of less than 144 square inches but are not unstable, painful, or productive of any limitation of function to include motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  The criteria for an initial compensable rating for service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.31, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Code 5201 (2015).

2.  The criteria for an initial compensable rating for service-connected left shoulder surgical scars have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.118, Diagnostic Codes 7802, 7804-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

 VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He was notified in January 2009, prior to his discharge given his participation in the BDD program, of the criteria for establishing service connection, the evidence required, his and VA's respective duties for obtaining evidence, and how ratings and effective dates would be assigned if service connection was granted.  This was prior to initial adjudication via the Mary 2009 rating decision, in which the benefit originally sought (service connection) was granted for bilateral hearing loss, left shoulder dislocation status post left arthroscopic capsulorrhaphy, and left shoulder surgical scars.  No further notice was required in light of these grants.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested from the notice that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has obtained the Veteran's service treatment records.  A few post-service military and private treatment records have been submitted by him.  None have been obtained by VA because he has not identified any other than his April 2012 hearing testimony of being issued a hearing aid by VA the year prior.  Attempts to obtain records of such are unnecessary, as available records reflect the same.  The Veteran further did not respond to a July 2013 letter sent pursuant to the Board's October 2012 remand requesting post-service treatment records.  In January 2009, September 2013, and October 2013, he underwent VA medical examinations.  Those in 2013 were as directed in the aforementioned remand.  Each examiner reviewed the claims file of otherwise was aware of the Veteran's history by interviewing him.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each examiner also assessed him.  This decision is fully informed because of these actions.  The examinations accordingly are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Significantly, neither the Veteran nor his representative has identified any necessary assistance development that as of yet has not been completed.  No such uncompleted necessary assistance development otherwise is apparent.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There additionally has been at least substantial compliance with the Board's October 2012 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues on appeal and the submission of outstanding evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant, 23 Vet. App. at 488.  At the April 2012 hearing, the undersigned first identified the issues comprising this matter as being on appeal.  The undersigned and the Veteran's representative then asked him questions about the severity of his service-connected disabilities and whether, and if so where, he has received treatment for them post-service.  While no explanation of the issues was provided, it can reasonably be inferred from the questions asked that severity is of primary import to higher rating issues.  The submission of outstanding evidence was not suggested, but the Veteran did not indicate receiving any, other than being issued a hearing aid by VA in 2011.  The Board's remand, which unsuccessfully sought any outstanding treatment records, nevertheless followed.

II.  Higher Initial Ratings

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran is a lay person because there is no indication he has a medical background.  His reports about her symptoms and their effects are competent because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested since a higher initial rating equates to potential monetary gain, but her demeanor at the hearings did not reveal dishonesty.  Further, no inconsistency, implausibility, or malingering is found.  As such, his lay reports are credible as well as competent.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  
If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

1.  Bilateral Hearing Loss

Bilateral hearing loss is evaluated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations must be conducted by a state licensed audiologist without the use of hearing aids.  38 C.F.R. § 4.85(a).  Auditory acuity is measured by a pure tone threshold test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz) and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85(a), (d).  There are eleven auditory acuity levels of hearing impairment, ranging from level I for essentially normal hearing through level XI for profound deafness.  38 C.F.R. § 4.85(b), (c).  Based on the intersection point of the auditory acuity level for each ear, a rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); Bruce v. West, 11 Vet. App. 405 (1998).

The auditory acuity level present in each ear usually is derived from Table VI, which considers the pure tone threshold average and the speech discrimination percentage.  38 C.F.R. § 4.85(b).  Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of the speech discrimination percentage is not appropriate.  38 C.F.R. § 4.85(c).  When there is an exceptional pattern of hearing loss, as when the pure tone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more or is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the auditory acuity level for each ear is derived from either Table VI or Table VIa depending on which results in the higher level.  38 C.F.R. §§ 4.86(a), (b).  The derived level further is elevated to the next higher level when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).

Service treatment records include a December 2008 retirement medical examination.  The Veteran's pure tone thresholds, in decibels, were as follows:


Hertz

1000
2000
3000
4000
Right
20
40
60
60
Left
5
25
20
35

Pure tone thresholds averaged 45 decibels in the right ear and 21 decibels (rounded from 21.25) in the left ear.  Neither the Maryland CNC test nor any other speech discrimination test was performed.  Sensorineural hearing loss was diagnosed.  As a result of the aforementioned, the Veteran was referred for further assessment.

This occurred later in December 2008.  The Veteran's pure tone thresholds were reported graphically.  Clarification must be sought when interpretation of graphical results into numerical results is not possible.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly v. Brown, 7 Vet. App. 471 (1995).  The Board finds that such is possible here.  The Veteran's pure tone thresholds, in decibels, were as follows:


Hertz

1000
2000
3000
4000
Right
25
40
60
60
Left
0
15
20
30

Pure tone thresholds averaged 46 (rounded from 46.25) decibels in the right ear and 16 decibels (rounded from 16.25) in the left ear.  To the extent the Board has erred in its interpretation, there is no prejudice to the Veteran.  The interpreted results indeed are similar to the other results from December 2008 and January 2009.  The Veteran's speech discrimination scores were excellent in the left ear and poor in the right ear.  There is no indication, however, of whether the test performed was the Maryland CNC or something else.  Mild to severe sensorineural hearing loss in the right ear was diagnosed along with mild sensorineural hearing loss in the left ear.

The Veteran's pure tone thresholds, in decibels, at the January 2009 VA medical examination were as follows:  


Hertz

1000
2000
3000
4000
Right
30
45
60
85
Left
15
25
30
40

Pure tone thresholds averaged 55 decibels in the right ear and 28 (rounded from 27.50) decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 100 percent in each ear.  Moderately severe sensorineural hearing loss in his right ear was diagnosed along with mild sensorineural hearing loss in his left ear.

At the October 2013 VA medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:


Hertz

1000
2000
3000
4000
Right
30
50
75
90
Left
10
25
25
40

Pure tone thresholds averaged 61 (rounded from 61.25) decibels in the right ear and 25 decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 94 percent in the right ear and 100 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.

Given the aforementioned, a higher initial rating for the Veteran's service-connected bilateral hearing loss is not warranted.  Ratings are derived mechanically from the auditory acuity level assigned based on pure tone threshold averages and/or speech discrimination percentages.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is very little judgment involved in determining the rating because of the dispositive nature of this average and/or percentage.  None of the Veteran's pure tone thresholds represent an exceptional pattern of hearing loss in either ear.  As such, the auditory acuity level for both ears is to be derived only from Table VI.  Auditory acuity level I thereunder corresponds to a pure tone threshold average of zero to 57 when the speech discrimination percentage is 92 to 100.  Auditory acuity level II corresponds to a pure tone threshold average of 58 to 81 when the speech discrimination percentage is 92 to 100.  

Auditory acuity level I therefore is assigned to the Veteran's right and left ears under Table VI on the basis of the January 2009 VA medical examination.  Based on the October 2013 examination, his left ear still is assigned auditory acuity level I.  Yet his right ear is assigned auditory acuity level II.  Table VI cannot be used with respect to the December 2008 retirement medical examination or further assessment because only pure tone threshold averages are available.  Yet Table VIA, which is more favorable, can be used.  Assuming that using it is appropriate notwithstanding that there is no exceptional pattern of hearing loss avoids prejudicing the Veteran.  Indeed, its use constitutes full consideration of the evidence.  Auditory acuity level I under Table VIA corresponds to a pure tone threshold average of zero to 41, while level II corresponds to an average of 42 to 48.  As such, auditory acuity level II is assigned for the Veteran's right ear basis on the retirement examination and further assessment.  Auditory acuity level II is assigned for his left ear based on both.

The Veteran's right ear, in sum, has been assigned an auditory acuity level of II with the exception of at the January 2009 VA medical examination, when it was assigned level I.  His left ear always has been assigned auditory acuity level I.  Under Table VII, the intersection point of auditory acuity level I in the better ear with auditory acuity levels I-IX in the poorer ear corresponds with a noncompensable rating.  A 10 percent rating is only warranted for the intersection of level I in the better ear with level X-XI in the poorer ear.  A noncompensable rating accordingly is assigned for the Veteran's bilateral hearing loss due to this intersection of auditory acuity level I in his better left ear with auditory acuity level I or II in his poorer right ear.  This finding applies throughout the entire period on appeal.  In other words, a staged rating is not warranted.
Although the Veteran has provided competent and credible reports on the severity of his bilateral hearing loss, they cannot be converted into pure tone threshold averages or speech discrimination percentages.  He also points to January 2009 magnetic resonance imaging (MRI) results as justification for a higher initial rating.  These results, contained in service treatment records, showed a dehiscence on the right posterior semicircular canal.  The rating criteria do not call for outright consideration of such a condition.  However, it has been considered to the extent that it has resulted in bilateral hearing loss.  Consideration lastly has been given to the benefit of the doubt and reasonable doubt.  Yet the preponderance of the evidence is against a higher initial rating for the Veteran's service-connected bilateral hearing loss.  There thus is no benefit of the doubt to afford to him or reasonable doubt to resolve in his favor.  His claim as it pertains to this issue, in conclusion, is denied.

2.  Left Shoulder Dislocation Status Post
Left Arthroscopic Capsulorrhaphy

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional impairment, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy has been rated pursuant to Diagnostic Code 5201 thereunder.  However, the Diagnostic Code used depends on medical history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible, as long as it is explained, for any disability that does not have its own.  Copeland v. McDonald, 27 Vet. App. 333 (2015); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only exception is a protected rating, one in effect for 20 or more years.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  There is no Diagnostic Code for shoulder dislocation, whether or not status post surgery.  The Veteran's rating became effective on April 1, 2009.  As it has only been seven years since then, all potentially applicable Diagnostic Codes shall be considered.

With upper extremity musculoskeletal disabilities, the major extremity is the one predominantly used.  38 C.F.R. § 4.69.  All indications from service treatment records and VA medical examinations are that the Veteran is right handed.  Thus, his left upper extremity is his minor extremity.  It follows that his service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy concerns his minor extremity.  Diagnostic Code 5201 is for limitation of motion of the arm.  Limitation at the shoulder level and midway between the side and shoulder level both warrant a 20 percent rating for the minor extremity.  The maximum rating of 30 percent for the minor extremity is reserved for limitation to 25 degrees from the side.  Normal shoulder range of motion is from zero to 180 degrees flexion and abduction and from zero to 90 degrees external rotation as well as internal rotation.  38 C.F.R. § 4.71, Plate I.

The subject of Diagnostic Code 5200 is scapulohumeral articulation ankylosis.  When it is favorable, as when abduction in the minor extremity is to 60 degrees and the mouth and head can be reached, a 20 percent rating is merited.  A 30 percent rating for the minor extremity requires it to be intermediate, or between favorable and unfavorable.  The maximum 40 percent rating is reserved for when it is unfavorable, as when abduction is limited to 25 degrees from the side in the minor extremity.  Diagnostic Code 5202 concerns other impairment of the humerus.  Malunion with moderate or marked deformity in the minor extremity warrants a 20 percent rating.  So does recurrent dislocation at the scapulohumeral joint in the minor extremity, whether with infrequent episodes and guarding of movement only at shoulder level or with frequent episodes and guarding of all arm movements.  

Continuing under Diagnostic Code 5202, a 40 percent rating for the minor extremity requires fibrous union.  A 50 percent rating for the minor extremity requires nonunion (false flail joint).  The maximum rating of 70 percent rating is reserved for loss of the head (flail shoulder) in the minor extremity.  Diagnostic Code 5203 addresses impairment of the clavicle or scapula.  It provides for 10 percent ratings for malunion and for nonunion without loose movement in the minor extremity.  Nonunion with loose movement in the minor extremity merits the highest rating of 20 percent, as does dislocation.  In the alternative to the aforementioned, ratings are to be made based on functional impairment of the contiguous joint.  

Arthritis due to trauma is the subject of Diagnostic Code 5010.  It calls for establishment by X-rays findings and rating as degenerative arthritis (hypertrophic or osteoarthritis), which is the subject of Diagnostic Code 5003.  Diagnostic Code 5003 also calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  

In light of the evidence, the Board finds that Diagnostic Codes 5200, 5202, 5203, 5003, and 5010 are inapplicable to the Veteran's service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy.  There is no indication of ankylosis or arthritis, whether due to trauma or degeneration, in his left shoulder.  There also is no indication of impairment of his left humerus, clavicle, or scapula.  Nothing reported by him suggests any of these conditions has been present.  Service treatment records and post-service military as well as private treatment records are silent as to them.  Detection would be expected if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  This follows from the fact that the purpose of some of the records was to assess the current state of the Veteran's left shoulder.  The same is true of the January 2009 and September 2013 VA medical examinations, which did not include findings of malunion, deformity, fibrous union, nonunion, false flail joint, loss of the head, or flail shoulder.  
Ankylosis implicitly was ruled out at both VA medical examinations.  Ankylosis is immobility, consolidation, or fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Yet motion was measured.  Further, March and April 2008 service treatment records contain X-ray, MRI, computerized tomography, and other test results which specifically do not include arthritis.  X-rays taken as part of the January 2009 examination were normal other than evidencing surgery.  Subluxation and guarding specifically were not found then despite numerous service treatment records documenting subluxation and instability for which surgery was performed in September 2008 as well as the Veteran's report of dislocation.  This report appears to be historical, however, as he has not reported such following surgery.  At the September 2013 examination, recurrent dislocation (subluxation), guarding, ankylosis, impairment of the clavicle or scapula, and degenerative or traumatic arthritis documented via X-ray specifically were not found. 

Next, the Board finds that a higher initial rating for the Veteran's service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy is not warranted under Diagnostic Code 5201.  His flexion and abduction both were to 160 degrees, while his internal and external rotation were to 70 degrees, at the January 2009 VA medical examination.  A June 2009 post-service private treatment record reflects that he had made quite satisfactory progress following his surgery.  This includes having "quite good" range of motion" other than some permanent difficulty with overhead activity and reaching upright.  At the September 2013 examination, the Veteran's flexion and abduction were to 180 degrees.  Upon repetition, there was no change in the aforementioned measurements at either VA medical examination.  

The Veteran's left shoulder, at worst, accordingly has lost only 20 degrees of flexion, abduction, internal rotation, and external rotation.  At shoulder level corresponds to halfway between the extremes of flexion and abduction, which is 90 degrees.  38 C.F.R. § 4.71, Plate I.  External and internal rotation are conducted with the arm at shoulder level.  Id.  As such, it follows that there is no indication that the Veteran's left arm motion is limited to at shoulder level or worse.  Even the lowest initial rating provided for under Diagnostic Code 5201 of 20 percent is not merited, in other words.  A noncompensable initial rating therefore is to be assigned.  Indeed, such a rating is appropriate when the requirements for a compensable rating are not met even if a zero percent rating is not set forth under the applicable Diagnostic Code.  38 C.F.R. § 4.31.  

Neither pain nor any other factor experienced by the Veteran during movement of his left shoulder alters the aforementioned finding.  Motion that is painful is not limited, as the pain must actually prevent motion to constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  It follows that other factors must as well.  The Veteran has reported pain, weakness, stiffness, giving way, and lack of endurance.  Pain was not observed during movement at either VA medical examination.  Regardless, neither pain nor any other factor has been significant enough to limit flexion or abduction to the degree required for an initial rating higher than noncompensable.  Flare-ups also do not alter the aforementioned findings.  No mention of them was made at the January 2009 VA medical examination.  At the September 2013 examination, the Veteran reported flare-ups consisting of pain if he lies on his left side or lifts his left arm over his head.  

He specifically characterized them as moderate, noted they last up to six hours, and estimated that they result in a 20 percent limitation of motion.  Measurements during a flare-up were not taken, since the examination did not occur during a flare-up.  No assessment of what these measurements would be during a flare-up was provided.  Otherwise, the Veteran has reported discomfort followed by pain from lying on his left side but has not estimated his limitation of motion.  A 20 percent limitation of motion corresponds to a loss of 36 degrees of flexion and abduction.  Flexion and abduction would be to 144 degrees, in other words.  The estimated limitation reported by the Veteran during a flare-up thus does not come close to the 90 degrees, or at shoulder level, which is required for the lowest initial rating of 20 percent.  No information is available about the frequency of his flare-ups, but his flexion and abduction is 144 degrees at worst only briefly given their short duration.

As justification for a higher initial rating, the Veteran points out that he has permanent restrictions with reaching overhead.  This has already been taken into consideration.  It is reiterated that these restrictions do not limit his flexion and abduction to the degree required for an initial rating higher than noncompensable.  Consideration has been given to the benefit of the doubt and reasonable doubt.  Yet the preponderance of the evidence is against a higher initial rating for the Veteran's service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy.  As such, there is no benefit of the doubt to afford to him or reasonable doubt to resolve in his favor.  Consideration lastly has been given to a staged rating.  No stage is warranted, however, because the aforementioned finding applies to the entire period on appeal.  The Veteran's claim as it pertains to this issue, in conclusion, is denied.  

3.  Left Shoulder Surgical Scars

38 C.F.R. § 4.118 addresses skin disabilities.  The Veteran's service-connected left shoulder surgical scars have been rated pursuant to Diagnostic Code 7805 thereunder.  It is reiterated, however, that the Diagnostic Code used depends on medical history, diagnosis, and symptoms.  Butts, 5 Vet. App. at 532.  A change in Diagnostic Code generally is permissible, as long as it is explained, for any disability that does not have its own.  Copeland, 27 Vet. App. at 333; Pernorio, 2 Vet. App. at 625.  The only exception is a protected rating, one in effect for 20 or more years.  38 C.F.R. § 3.951(b); Murray, 24 Vet. App. at 420.  There is no Diagnostic Code for surgical scars, whether on the shoulder or otherwise.  The Veteran's rating became effective on April 1, 2009.  As it has only been seven years since then, all potentially applicable Diagnostic Codes shall be considered.

Diagnostic Code 7805 concerns other scars (including linear scars) and other effects of scars rated pursuant to Diagnostic Codes 7800-7804.  It provides for rating under an appropriate Diagnostic Code.  Diagnostic Code 7800 addresses scars or disfigurement of the head, face, or neck.  Diagnostic Code 7801 is for burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear.  A 10 percent rating is warranted if the area is or areas are at least six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  Ratings of 20 percent, 30 percent, and the maximum 40 percent as assigned respectively when the areas is or the areas are at least 12 square inches but less than 72 square inches (465 square centimeters), at least 72 square inches but less than 144 square inches (929 square centimeters), and 144 square inches or greater.  A deep scar is one associated with underlying soft tissue damage.  Note (2).  

Diagnostic Code 7802 establishes a 10 percent rating for burn scars or scars of other causes not of the head, face, or neck, that are superficial and nonlinear if the area is or areas are 144 square inches or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Note (1).  There is no Diagnostic Code 7803.  Diagnostic Code 7804 is for unstable or painful scars.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating requires three or four such scars, while the maximum 30 percent rating is reserved for five or more such scars.  If one or more scars is/are both unstable and painful, 10 percent is added to the rating assigned based on the number of unstable or painful scars.  Note (2).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  

Given the evidence, the Board finds that Diagnostic Codes 7800 and 7801 are not applicable to the Veteran's service-connected left shoulder surgical scars.  The affected area indeed does not concern his head, face, or neck.  There further is no indication of underlying soft tissue damage.  At the January 2009 VA medical examination, such damage was not mentioned.  Detection would be expected if it existed, however.  Buczynski, 24 Vet. App. at 221.  Yet it specifically was found that there was no adherence or tissue loss.  The Veteran's April 2012 hearing testimony includes his report that his wife probably does not notice his scars anymore because they have healed.  At the September 2013 examination, they were no longer visible.  They, in sum, are not deep.  It thus follows that they are superficial.  

The Board also finds that whether or not Diagnostic Code 7802 is applicable is unclear, as the January 2009 examination did not include findings on whether the Veteran's scars are linear or nonlinear.  Even if Diagnostic Code 7802 is applicable, a higher initial rating is not warranted thereunder.  There indeed is no indication that the area of his scars is 144 square inches (929 square centimeters) or greater. Three portal scars measuring one centimeter by one-half centimeter were identified at the January 2009 VA medical examination.  "Level scar present at the shoulder also was identified."  As discussed in the Board's October 2012 remand, whether this means that the three portal scars are level, or not raised, or whether it is a reference to a fourth scar for which no measurements were provided is unclear.  The Veteran reports four scars with each being about an inch, as opposed to a centimeter, long.  Regardless of the number of scars and their size, however, their total area is far less than the aforementioned figure.  This follows from the fact that the area of the entire shoulder is far less than this figure.  

Next, the Board finds that Diagnostic Code 7804 is inapplicable to the Veteran's service-connected left shoulder surgical scars.  There is no indication that they, regardless of whether there are three or four, are unstable, painful, or unstable and painful.  Nothing reported by the Veteran suggests either of these characteristics.  Ulceration and keloid formation specifically were not found at the January 2009 VA medical examination.  No tenderness was found with respect to any of the scars.  Frequent loss of covering of the skin over the scars additionally is excluded based on the Veteran's hearing testimony concerning how they have healed and the September 2013 examination finding that they are no longer visible.  The Board lastly finds that a higher initial rating for the Veteran's service-connected left shoulder surgical scars is not warranted under Diagnostic Code 7805.  Nothing reported by him suggests any disabling effect not already considered.  There is no indication of any limitation of function.  One such limitation, limitation of motion, specifically was not found at the January 2009 VA examination.  

The Veteran points out that he has four scars instead of three.  This has already been taken into consideration.  It is reiterated that the number of scars is not dispositive, as they are neither unstable nor painful.  Whether there are three or four, their combined area further is nowhere near large enough for an initial rating higher than noncompensable.  Consideration has been given to the benefit of the doubt and reasonable doubt.  Yet the preponderance of the evidence is against a higher initial rating for the Veteran's service-connected left shoulder surgical scars.  As such, there is no benefit of the doubt to afford to him or reasonable doubt to resolve in his favor.  Consideration lastly has been given to a staged rating.  No stage is warranted, however, because the aforementioned finding applies to the entire period on appeal.  The Veteran's claim as it pertains to this issue, in conclusion, is denied.  
B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, the disability picture must be determined to be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms each such disability individually.  It also includes considering any symptoms resulting from the combined effects of multiple such disabilities, if raised by the Veteran, his representative, or the evidence.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

The Veteran's service-connected bilateral hearing loss is not unusual or exceptional.  Neither is his service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy or his service-connected left shoulder surgical scars.  The symptoms attributable to each of these disabilities individually indeed are reasonably contemplated by the schedular rating criteria set forth above.  For bilateral hearing loss, these criteria address the severity of difficulty hearing in general and difficulty understanding speech specifically.  They therefore encompass the Veteran's reported difficulty hearing and understanding conversation, which upon testing has ranged from mild to severe.  Such difficulty has been assessed at its worst, without hearing aids, even though all indications from treatment records and his reports are that one has been issued for the right ear.  While he reports most difficulty when there is background noise, assessment via a sound controlled room has been deemed proper.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

For left shoulder dislocation status post left arthroscopic capsulorrhaphy, the schedular rating criteria take into account the Veteran's limitation of motion.  This includes factoring in a wide variety of ways in which functional impairment may be manifested, such as due to his pain or other factors and during his flare-ups.  To the extent any symptoms not set forth in the criteria, this does not automatically render them inadequate.  The Veteran has reported resting, using ice, physical therapy, and using pain medication as a result of his symptoms.  All of this is typical of one with a shoulder disability.  For left shoulder surgical scars, that there are three or four which are superficial, may be linear or nonlinear, have a relatively small total area, are not painful, are not unstable, and do not limit function to include motion has been taken into account per the criteria.

When it is not possible to separate the symptoms of a nonservice-connected disability from those of a service-connected disability, they are attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181 (1998). All the Veteran's hearing, left shoulder, and left shoulder scar symptoms have been attributed to his aforementioned service-connected disabilities because such is not possible here. Such separation is a medical determination, and none has been made. Id. The Veteran is service-connected for right knee degenerative joint disease, right foot gout, status post right ankle fracture, right elbow cubital tunnel syndrome, left elbow cubital tunnel syndrome, hypertension, and sleep apnea. Yet neither he nor his representative has reported any symptoms resulting from the combined effects of the disabilities comprising this matter that is not reasonably contemplated by the schedular rating criteria, and there is no indication in this regard.  

Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted because the schedular rating criteria are adequate.  Even if the criteria were inadequate, referral still would not be warranted because the related factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized for his bilateral hearing loss, left shoulder dislocation status post left arthroscopic capsulorrhaphy, left shoulder surgical scars, or any symptoms resulting from the effects of any combination of his service-connected disabilities involving one or more comprising this matter.  There also is no indication of marked interference with employment beyond that already contemplated by the assigned schedular ratings for the aforementioned.  The Veteran's employment status following his discharge is unknown.  However, the January 2009, September 2013, and October 2013 VA medical examinations specifically include findings that his ability to work is not significantly impacted.  
C.  TDIU

When a higher initial rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if raised by the Veteran, his representative, or the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The Veteran has not reported being unable to get or keep a job because of his bilateral hearing loss, left shoulder dislocation status post left arthroscopic capsulorrhaphy, and/or left shoulder surgical scars.  There additionally is no indication otherwise that this may be the case.  That the Veteran is not prevented from working because of his service-connected disabilities comprising this matter follows from the aforementioned finding of not even marked interference with his ability to work due to them.  Consideration of a TDIU, in sum, is not warranted.  


ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.

An initial compensable rating for service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy is denied.

An initial compensable rating for service-connected left shoulder surgical scars is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


